Name: Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feeding-stuffs
 Type: Directive
 Subject Matter: agricultural activity;  agri-foodstuffs;  health;  EU institutions and European civil service;  natural and applied sciences
 Date Published: 1970-08-03

 Avis juridique important|31970L0373Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feeding-stuffs Official Journal L 170 , 03/08/1970 P. 0002 - 0003 Finnish special edition: Chapter 3 Volume 3 P. 0061 Danish special edition: Series I Chapter 1970(II) P. 0471 Swedish special edition: Chapter 3 Volume 3 P. 0061 English special edition: Series I Chapter 1970(II) P. 0535 Greek special edition: Chapter 03 Volume 5 P. 0156 Spanish special edition: Chapter 03 Volume 4 P. 0016 Portuguese special edition Chapter 03 Volume 4 P. 0016 COUNCIL DIRECTIVE of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feeding-stuffs (70/373/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the production, marketing and use of feeding-stuffs occupy an extremely important place in the European Economic Community; Whereas animal production in agriculture depends to a large extent on the use of appropriate good quality feeding-stuffs; Whereas the existence of rules concerning feeding-stuffs is essential to an increase in agricultural productivity; Whereas the introduction of Community measures concerning the quality and composition of feeding-stuffs used in the European Economic Community makes it necessary to establish uniform methods of sampling and analysis to be used by the authorities of the Member States for carrying out official controls; Whereas, furthermore, the methods of sampling and analysis used for checking compliance with those national standards remaining in force must be the same throughout the Community; Whereas certain Member States are already applying official methods of sampling and analysis and these differ to some extent as regards their basic principles ; whereas these methods directly affect the establishment and functioning of the common market and should therefore be harmonised; Whereas the establishment of uniform methods is purely an implementing measure of a technical and scientific nature ; whereas a rapid procedure is needed to develop, improve and amplify those methods ; whereas, in order to facilitate the adoption of these measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Standing Committee for Feeding-stuffs; HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall take all measures necessary to ensure that official controls of feeding-stuffs, for the purpose of checking compliance with requirements arising under provisions laid down by law, regulation or administrative action concerning the quality and composition of feeding-stuffs, are carried out using the Community methods of sampling and analysis to be established in the directives referred to in Article 2. Article 2 The methods referred to in Article 1 shall be established by directive and in accordance with the procedure laid down in Article 3, account being taken of current scientific and technical knowledge and of proven methods. These directives shall set appropriate time limits for incorporating those methods in national provisions. Article 3 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee for Feeding-stuffs (hereinafter called the "Committee") set up by the Council Decision of 20 July 19701. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its Opinion on the draft within a time limit set by he Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged where they are in accordance with the Opinion of the Committee. (b) Where the measures envisaged are not in accordance with the Opinion of the Committee, or if no Opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 4 The provisions of Article 3 shall apply for eighteen months from the date on which a matter was first referred to the Committee either under Article 3 (1) or under any other corresponding provision. Article 5 Member States shall, within a period of one year following notification thereof, bring into force by law, regulation or administrative action the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 6 This Directive is addressed to the Member States. Done at Brussels, 20 July 1970. For the Council The President W. SCHEEL 1 OJ No L 170, 3.8.1970, p. 1.